      Case 1:14-cv-06852-KPF-SDA Document 139 Filed 06/12/19 Page 1 of 1



                                   ASHER C. GULKO, ESQ.
                                    44 Wall Street, 2nd Floor
                                   New York, New York 10005
                                        212.500.1312


                                                                     June 12, 2019
VIA ECF
Hon. Katherine Polk Failla
United Sates District Court Judge
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 618
New York, New York 10007


       Re: Winter Investors, LLC et al. v. Scott Panzer, et al. (Index No.: 14-cv-6852)


Dear Judge Failla:
      This letter is in response to Mr. Fischbein’s correspondence, dated June 11, 2019
(Document 137).
       Mr. Fischbein’s assertion that I appeared on behalf of only Mr. Verschleiser at the May
21, 2019 settlement conference is incorrect. I respectfully refer the Court to the record from the
Settlement Conference, which will reflect the fact that appeared for EVE, LLC.


                                     Respectfully Submitted,


                                                       /s Asher Gulko
